Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on July 16, 2019.  Claims 1-22 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on January 19, 2017. It is noted, however, that applicant has not filed a certified copy of any of the applications as required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-11 and 14-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-11 of U.S. Patent No. 10,780,881 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims relate to the use of sensors to control the vehicle at intersections in a similar manner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
In sum, claims 1-22 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a machine and a process. Therefore, we proceed to step 2A, Prong 1.
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Here, the claims recite the abstract idea of the controller being configured to: based on processing of the at least one of the image data or the radar data, identify at least one of another vehicle, a pedestrian or a lane marker present in the field of view, based on the processing of the at least one of the image data or the radar data, identify an intersection present in the field of view as recited in independent claims 1 and 14.
CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794-95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354-1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”).
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.’’).
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).
In addition, limitations reciting data gathering such as “at least one sensor disposed at the vehicle so as to have a field of view exterior of the vehicle, the at least one sensor configured to capture at least one of image data or radar data” are also insignificant pre-solution activity that merely gather aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371-72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)).
Furthermore, the limitation “control at least one of the brake, the steering or the warning device” merely uses generic computing components (“controller”) but also constitutes insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’” Bilski, 561 U.S. at 610-11 (quoting Diehr, 450 U.S. at 191-92).
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea, (i.e., an innovative concept). Here, the additional elements, such as: (1) “controller”; (2) “sensor” and (3) “at least one of the brake, the steering or the warning device” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, ¶¶ 95-98, 199-202 of the specification). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform 
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1081), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1078), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., performing an abstract idea on sensor data from an aircraft).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the preamble recites “at least one of a brake, a steering or a warning device”.  Lines 14-15 recite “control at least one of the brake, the steering or the warning device”.  Under the broadest reasonable interpretation, the system could comprise a single element of the three elements listed in the preamble, yet the claim could recite controlling a different element not present in the system.  For example, the preamble recites brake yet the last claim element recites warning device without it being present.  Therefore, the claim as presently drafted does not particularly point out and 

Claims 2-13 are rejected as being dependent on a rejected base claim.  

Regarding claim 14, the preamble recites “at least one of a brake, a steering or a warning device”.  Lines 11-12 recite “control at least one of the brake, the steering or the warning device”.  Under the broadest reasonable interpretation, the system could comprise a single element of the three elements listed in the preamble, yet the claim could recite controlling a different element not present in the system.  For example, the preamble recites brake yet the last claim element recites warning device without it being present.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claims 15-22 are rejected as being dependent on a rejected base claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 1-12 and 14-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mudalidge et al., US 201/0113683 A1.

Regarding claim 1, Mudalidge teaches a control system for a vehicle including at least one of a brake, a steering or a warning device, the control system comprising: 
at least one sensor disposed at the vehicle so as to have a field of view exterior of the vehicle, the at least one sensor configured to capture at least one of image data or radar data; (Mudalidge, see at least ¶ [0040] which states “The sensors/detectors 32 are intended to represent any and all object detection sensors or cameras on the vehicle 12, such as forward, rear and side cameras, back-up cameras, lidar sensors, long range radar detectors, short range radar detectors, etc., located at any position on the vehicle 12.” and Fig. 1) and 
a controller comprising a processor configured to process the at least one of the image data or the radar data, (Mudalidge, see at least ¶ [0040] which states “The controller 18 is intended to represent all of the separate modules, controllers, processors, electronic control units, etc. that are necessary to perform and run the various algorithms and processes discussed herein.” and Fig. 1) and wherein the controller is configured to: 
based on processing of the at least one of the image data or the radar data, identify at least one of another vehicle, a pedestrian or a lane marker present in the field of view, based on the processing of the at least one of the image data or the radar data, identify an intersection present in the field of view, and in response to the identifying of the intersection, control at least one of the brake, the steering or the warning device. (Mudalidge, see at least ¶ [0038] which states “The determination of whether to give the information, warning and/or automatic braking includes 

Regarding claim 2, Mudalidge teaches a control system, wherein the controller is configured to: 
based on the processing of the at least one of the image data or the radar data, identify a center left-turn lane, and in response to the identifying of the center left-turn lane, control the at least one of the brake, the steering or the warning device. (Mudalidge, see at least ¶ [0069] which states “the algorithm can use images from a forward vision camera to identify the color and type of lane marking, such as dash lines, solid white lines, solid yellow lines etc., the position of external objects, vehicles traveling in the same direction or a different direction, etc., to identify what maneuver the host vehicle 324 is performing. For example, left turn lanes are often designated by solid yellow lines, which when identified by the camera, can provide an indication to the algorithm that the host vehicle 324 is turning into a left turn lane to make a left turn.”)

claim 3, Mudalidge teaches a control system, wherein the controller is configured to: based on the processing of the at least one of the image data or the radar data, identify whether the another vehicle is present on the center left-turn lane, and in response to the another vehicle being present on the center left-turn lane, control the at least one of the brake, the steering or the warning device. (Mudalidge, see at least ¶ [0038])

Regarding claim 4, Mudalidge teaches a control system, wherein the controller is configured to: based on whether the vehicle is steered while the vehicle is stopped in front of the intersection, control the at least one of the brake, the steering or the warning device. (Mudalidge, see at least ¶ [0059] which states “the algorithm determines based on the driving behavior of the driver, the speed of the vehicle 80, the road surface conditions, etc., whether the driver is likely to stop the vehicle 80 at the stop bar before the intersection 42, and, if the time to the stop bar is less than the time to stop, the algorithm provides automatic braking to occur at box 210 and the algorithm ends at the box 206. If the algorithm determines that the vehicle driver is likely to stop before the stop bar at the decision diamond 208, then the algorithm determines whether the time to stop at the stop bar under the current vehicle driving conditions is less than the time that the vehicle 80 will take at the current driving conditions to stop at the stop bar plus some additional predetermined delta time at decision diamond 212 to determine whether the vehicle 80 is approaching the intersection to quickly, but the driver still will be able to stop the vehicle 80 at the stop bar. If the time to the stop bar is less than the time that it takes to stop plus the delta time at the decision diamond 212, meaning that the driver is approaching the intersection 42 to quickly, the algorithm will issue a warning a box 214, and the algorithm ends at the box 206. If the time to the stop bar is not less than the time to the stop bar plus the delta time at the decision diamond 212, then the algorithm takes no action and the algorithm ends at the box 206.”)

claim 5, Mudalidge teaches a control system, wherein the controller is configured to, in response to the vehicle being stopped in front of the intersection and being steered, control the warning device to warn to a driver of a first collision risk, and in response to the vehicle entering the intersection and being steered, control the warning device to warn to the driver of a second collision risk. (Mudalidge, see at least ¶ [0059])

Regarding claim 6, Mudalidge teaches a control system, wherein the controller is configured to, in response to the vehicle being expected to collide with the another vehicle after the warning of the second collision risk, control the at least one of the brake or the steering to avoid the another vehicle. (Mudalidge, see at least ¶ [0059])

Regarding claim 7, Mudalidge teaches a control system, wherein the controller is configured to: 
based on the processing of the at least one of the image data or the radar data, determine a longitudinal time-to-collision (TTC) and a lateral TTC between the vehicle on the intersection and the another vehicle on the intersection; (Mudalidge, see at least ¶ [0057] which states “If entering the particular region is not safe at the decision diamond 182, then the algorithm will cause certain actions to be performed at box 184, such as providing a warning, automatic braking, etc., as discussed above, and then will return to the box 180 for assessing the collision threats. If the algorithm determines that it is safe for the host vehicle 80 to enter the particular region at the decision diamond 182, then algorithm allows the vehicle 80 to enter the region at box 186, and determines if the left turn across path or right turn (LTAP/RT) has been completed at decision diamond 188, and if not, returns to the box 180 to assess the collision threats. Otherwise, the algorithm ends at box 190.”)
based on the longitudinal TTC and the lateral TTC, control the at least one of the brake, the steering or the warning device. (Mudalidge, see at least ¶ [0057])

Regarding claim 8, Mudalidge teaches a control system, wherein the controller is configured to: 
in response to a difference between the longitudinal TTC and the lateral TTC being below a reference value, control at least one of the brake, the steering or the warning device. (Mudalidge, see at least ¶ [0057] which states “If entering the particular region is not safe at the decision diamond 182, then the algorithm will cause certain actions to be performed at box 184, such as providing a warning, automatic braking, etc., as discussed above, and then will return to the box 180 for assessing the collision threats. If the algorithm determines that it is safe for the host vehicle 80 to enter the particular region at the decision diamond 182, then algorithm allows the vehicle 80 to enter the region at box 186, and determines if the left turn across path or right turn (LTAP/RT) has been completed at decision diamond 188, and if not, returns to the box 180 to assess the collision threats. Otherwise, the algorithm ends at box 190.”)

Regarding claim 9, Mudalidge teaches a control system, wherein the controller is configured to: 
based on the processing of the at least one of the image data or the radar data, identify a traffic light of the intersection and determine a traffic signal of the traffic light, in response to determining a stop signal of the traffic light, identify another vehicle approaching to the vehicle based on the processing of the at least one of the image data or the radar data, and in response to the identifying of the another vehicle approaching to the vehicle, control the at least one of the brake, the steering or the warning device. (Mudalidge, see at least ¶ [0058] which states “At decision diamond 198 the algorithm determines whether the vehicle 80 is allowed to enter the intersection 42, by, for example, determining whether there is a stop sign, determining whether a signal light is red, etc., using the available resources, such as camera data provided by cameras on the vehicle 80, lidar sensors, V2X communications from infrastructure including the signal light, etc. If the host vehicle 80 is allowed to 

Regarding claim 10, Mudalidge teaches a control system, wherein the controller is configured to: 
based on the processing of the at least one of the image data or the radar data, determine a first time-to-collision (TTC) between the vehicle on the intersection and the another vehicle on the intersection at a first time point and a second TTC at a second time point, and in response to the second TTC being below the first TTC, control the at least one of the brake, the steering or the warning device. (Mudalidge, see at least ¶ [0057] which states “If entering the particular region is not safe at the decision diamond 182, then the algorithm will cause certain actions to be performed at box 184, such as providing a warning, automatic braking, etc., as discussed above, and then will return to the box 180 for assessing the collision threats. If the algorithm determines that it is safe for the host vehicle 80 to enter the particular region at the decision diamond 182, then algorithm allows the vehicle 80 to enter the region at box 186, and determines if the left turn across path or right turn (LTAP/RT) has been completed at decision diamond 188, and if not, returns to the box 180 to assess the collision threats. Otherwise, the algorithm ends at box 190.”)
claim 11, Mudalidge teaches a control system, further comprising: 
a communication circuitry; (Mudalidge, see at least ¶ [0040] which states “The wireless port 24 also allows the vehicle 12 to provide V2I and V2V communications, if available.”) 
wherein the controller is configured to: based on the processing of the at least one of the image data or the radar data, identify whether the vehicle is going to collide with the another vehicle, and in response to the vehicle being going to collide with the another vehicle, generate a control signal for controlling the at least one of the brake, the steering or the warning device and transmit the control signal to the another vehicle through the communication circuitry, and based on a receiving signal received from the another vehicle through the communication circuitry, control the at least one of the brake, the steering or the warning device. (Mudalidge, see at least ¶ [0057] which states “If entering the particular region is not safe at the decision diamond 182, then the algorithm will cause certain actions to be performed at box 184, such as providing a warning, automatic braking, etc., as discussed above, and then will return to the box 180 for assessing the collision threats. If the algorithm determines that it is safe for the host vehicle 80 to enter the particular region at the decision diamond 182, then algorithm allows the vehicle 80 to enter the region at box 186, and determines if the left turn across path or right turn (LTAP/RT) has been completed at decision diamond 188, and if not, returns to the box 180 to assess the collision threats. Otherwise, the algorithm ends at box 190.”)

Regarding claim 12, Mudalidge teaches a control system, wherein the controller is configured to: 
in response to non-identifying of the intersection, control the at least one sensor to extend a sensing area in a longitudinal direction of the vehicle; (Mudalidge, see at least ¶ [0038] which states “The determination of whether to give the information, warning and/or automatic braking includes separating the area in which the vehicle may travel in the intersection when it turns into separate and 
in response to the identifying of the intersection, control the at least one sensor to extend the sensing area in a lateral direction of the vehicle. (Mudalidge, see at least ¶ [0038] which states “The determination of whether to give the information, warning and/or automatic braking includes separating the area in which the vehicle may travel in the intersection when it turns into separate regions, namely, an approach region before the intersection, a waiting region inside the intersection and a no-waiting region inside the intersection, which are different areas in the intersection depending on whether the vehicle is turning right or turning left, where a separate algorithm for collision threat assessment is employed for each region to identify the collision threats. The algorithms identify the various remote vehicles that may be entering the intersection, that are in the intersection, that are turning at the intersection, etc., analyze the speed and location of those vehicles relative to the speed and location of the host vehicle, and identify the collision threat potential for the approach region, the waiting region and the no-waiting region. The algorithms can use any information that is available to 

Regarding claim 14, Mudalidge teaches a method controlling a vehicle including at least one of a brake, a steering or a warning device, the method comprising: 
capturing, by at least one sensor disposed at the vehicle and having a field of view exterior of the vehicle, at least one of image data or radar data; (Mudalidge, see at least ¶ [0040] which states “The sensors/detectors 32 are intended to represent any and all object detection sensors or cameras on the vehicle 12, such as forward, rear and side cameras, back-up cameras, lidar sensors, long range radar detectors, short range radar detectors, etc., located at any position on the vehicle 12.” and Fig. 1)
processing the at least one of the image data or the radar data; (Mudalidge, see at least ¶ [0040] which states “The controller 18 is intended to represent all of the separate modules, controllers, processors, electronic control units, etc. that are necessary to perform and run the various algorithms and processes discussed herein.” and Fig. 1)
identifying at least one of another vehicle, a pedestrian or a lane marker present in the field of view, based on processing of the at least one of the image data or the radar data; (Mudalidge, see at least ¶ [0038] which states “The determination of whether to give the information, warning and/or automatic braking includes separating the area in which the vehicle may travel in the intersection when it turns into separate regions, namely, an approach region before the intersection, a waiting region inside the intersection and a no-waiting region inside the intersection, which are different areas in the intersection depending on whether the vehicle is turning right or turning left, where a separate algorithm for collision threat assessment is employed for each region to identify the collision threats. 
identifying an intersection present in the field of view, based on the processing of the at least one of the image data or the radar data; (Mudalidge, see at least ¶ [0038] and Fig. 1) and 
in response to the identifying of the intersection, controlling at least one of the brake, the steering or the warning device. (Mudalidge, see at least ¶ [0038] and Fig. 1)

Regarding claim 15, Mudalidge teaches a method controlling a vehicle including at least one of a brake, a steering or a warning device, further comprising: 
identifying a center left-turn lane, based on the processing of the at least one of the image data or the radar data; (Mudalidge, see at least ¶ [0069] which states “the algorithm can use images from a forward vision camera to identify the color and type of lane marking, such as dash lines, solid white lines, solid yellow lines etc., the position of external objects, vehicles traveling in the same direction or a different direction, etc., to identify what maneuver the host vehicle 324 is performing. For example, left turn lanes are often designated by solid yellow lines, which when identified by the camera, can provide an indication to the algorithm that the host vehicle 324 is turning into a left turn lane to make a left turn.”)
identifying whether the another vehicle is present on the center left-turn lane, based on the processing of the at least one of the image data or the radar data; (Mudalidge, see at least ¶ [0038] and Fig. 1) and 
in response to the another vehicle being present on the center left-turn lane, controlling at least one of the brake, the steering or the warning device. (Mudalidge, see at least ¶ [0038] and Fig. 1)

Regarding claim 16, Mudalidge teaches a method controlling a vehicle including at least one of a brake, a steering or a warning device, further comprising: 
controlling the warning device to warn to a driver of a first collision risk, in response to the vehicle being stopped in front of the intersection and being steered; (Mudalidge, see at least ¶ [0059] which states “the algorithm determines based on the driving behavior of the driver, the speed of the vehicle 80, the road surface conditions, etc., whether the driver is likely to stop the vehicle 80 at the stop bar before the intersection 42, and, if the time to the stop bar is less than the time to stop, the algorithm provides automatic braking to occur at box 210 and the algorithm ends at the box 206. If the algorithm determines that the vehicle driver is likely to stop before the stop bar at the decision diamond 208, then the algorithm determines whether the time to stop at the stop bar under the current vehicle driving conditions is less than the time that the vehicle 80 will take at the current driving conditions to stop at the stop bar plus some additional predetermined delta time at decision diamond 212 to determine whether the vehicle 80 is approaching the intersection to quickly, but the driver still will be able to stop the vehicle 80 at the stop bar. If the time to the stop bar is less than the time that it takes to stop plus the delta time at the decision diamond 212, meaning that the driver is approaching the intersection 42 to quickly, the algorithm will issue a warning a box 214, and the algorithm ends at the box 206. If the time to the stop bar is not less than the time to the stop bar plus the delta time at the decision diamond 212, then the algorithm takes no action and the algorithm ends at the box 206.”)
controlling the warning device to warn to the driver of a second collision risk, in response to the vehicle entering the intersection and being steered; (Mudalidge, see at least ¶ [0059]) and 
in response to the vehicle being expected to collide with the another vehicle after the warning of the second collision risk, controlling the at least one of the brake or the steering to avoid the another vehicle. (Mudalidge, see at least ¶ [0059])

Regarding claim 17, Mudalidge teaches a method controlling a vehicle including at least one of a brake, a steering or a warning device, further comprising: 
determining a longitudinal time-to-collision (TTC) and a lateral TTC between the vehicle on the intersection and the another vehicle on the intersection, based on the processing of the at least one of the image data or the radar data; (Mudalidge, see at least ¶ [0057] which states “If entering the particular region is not safe at the decision diamond 182, then the algorithm will cause certain actions to be performed at box 184, such as providing a warning, automatic braking, etc., as discussed above, and then will return to the box 180 for assessing the collision threats. If the algorithm determines that it is safe for the host vehicle 80 to enter the particular region at the decision diamond 182, then algorithm allows the vehicle 80 to enter the region at box 186, and determines if the left turn across path or right turn (LTAP/RT) has been completed at decision diamond 188, and if not, returns to the box 180 to assess the collision threats. Otherwise, the algorithm ends at box 190.”)and 
in response to a difference between the longitudinal TTC and the lateral TTC being below a reference value, controlling the at least one of the brake, the steering or the warning device. (Mudalidge, see at least ¶ [0057])

Regarding claim 18, Mudalidge teaches a method controlling a vehicle including at least one of a brake, a steering or a warning device, further comprising: 
identifying a traffic light of the intersection and determine a traffic signal of the traffic light, based on the processing of the at least one of the image data or the radar data; (Mudalidge, see at least ¶ [0058] which states “At decision diamond 198 the algorithm determines whether the vehicle 80 is allowed to enter the intersection 42, by, for example, determining whether there is a stop sign, determining whether a signal light is red, etc., using the available resources, such as camera data provided by cameras on the vehicle 80, lidar sensors, V2X communications from infrastructure including the signal light, etc. If the host vehicle 80 is allowed to enter the intersection 42 at the decision diamond 198, then the algorithm assesses the immediate collisions threats from other vehicles in the intersection 42 at box 200, such as threats coming from cross-traffic on the left side. It is noted that assessing the immediate collision threats from other vehicles from the left side is for those roadway and countries where vehicles travel on the right. If the system is being employed on vehicles in countries where travel is on the left, then the immediate threats will likely come from the right side. The algorithm then determines whether it is safe for the vehicle 80 to proceed into the intersection 42 at decision diamond 202, and if so, the vehicle 80 enters the intersection 42 and proceeds through the waiting region at box 204, where the algorithm ends at box 206.”)
in response to determining a stop signal of the traffic light, identifying a first vehicle approaching to the vehicle based on the processing of the at least one of the image data or the radar data; (Mudalidge, see at least ¶ [0058]) and 
in response to the identifying of the first vehicle approaching to the vehicle, controlling the at least one of the brake, the steering or the warning device. (Mudalidge, see at least ¶ [0058])

Regarding claim 19, Mudalidge teaches a method controlling a vehicle including at least one of a brake, a steering or a warning device, further comprising: 
determining a first time-to-collision (TTC) between the vehicle on the intersection and the another vehicle on the intersection at a first time point and a second TTC at a second time point, based on the processing of the at least one of the image data or the radar data; and in response to the second TTC being below the first TTC, controlling the at least one of the brake, the steering or the warning device. (Mudalidge, see at least ¶ [0057] which states “If entering the particular region is not safe at the decision diamond 182, then the algorithm will cause certain actions to be performed at box 184, such as providing a warning, automatic braking, etc., as discussed above, and then will return to the box 180 for assessing the collision threats. If the algorithm determines that it is safe for the host vehicle 80 to enter the particular region at the decision diamond 182, then algorithm allows the vehicle 80 to enter the region at box 186, and determines if the left turn across path or right turn (LTAP/RT) has been completed at decision diamond 188, and if not, returns to the box 180 to assess the collision threats. Otherwise, the algorithm ends at box 190.”)

Regarding claim 20, Mudalidge teaches a method controlling a vehicle including at least one of a brake, a steering or a warning device, further comprising: 
identifying whether the vehicle is going to collide with the another vehicle, based on the processing of the at least one of the image data or the radar data; (Mudalidge, see at least ¶ [0057] which states “If entering the particular region is not safe at the decision diamond 182, then the algorithm will cause certain actions to be performed at box 184, such as providing a warning, automatic braking, etc., as discussed above, and then will return to the box 180 for assessing the collision threats. If the algorithm determines that it is safe for the host vehicle 80 to enter the particular region at the decision diamond 182, then algorithm allows the vehicle 80 to enter the region at box 186, and determines if the left turn across path or right turn (LTAP/RT) has been completed at decision diamond 
in response to the vehicle being going to collide with the another vehicle, generating a control signal for controlling the at least one of the brake, the steering or the warning device and transmitting the control signal to the another vehicle through the communication circuitry; (Mudalidge, see at least ¶ [0057]) and 
controlling the at least one of the brake, the steering or the warning device, based on a receiving signal received from the another vehicle. (Mudalidge, see at least ¶ [0057])

Regarding claim 21, Mudalidge teaches a method controlling a vehicle including at least one of a brake, a steering or a warning device, further comprising: 
in response to non identifying of the intersection, controlling the at least one sensor to extend a sensing area in a longitudinal direction of the vehicle; (Mudalidge, see at least ¶ [0038] which states “The determination of whether to give the information, warning and/or automatic braking includes separating the area in which the vehicle may travel in the intersection when it turns into separate regions, namely, an approach region before the intersection, a waiting region inside the intersection and a no-waiting region inside the intersection, which are different areas in the intersection depending on whether the vehicle is turning right or turning left, where a separate algorithm for collision threat assessment is employed for each region to identify the collision threats. The algorithms identify the various remote vehicles that may be entering the intersection, that are in the intersection, that are turning at the intersection, etc., analyze the speed and location of those vehicles relative to the speed and location of the host vehicle, and identify the collision threat potential for the approach region, the waiting region and the no-waiting region. The algorithms can use any information that is available to identify necessary parameters, such as a map database, V2X communications, object detection sensors and 
in response to the identifying of the intersection, controlling the at least one sensor to extend the sensing area in a lateral direction of the vehicle. (Mudalidge, see at least ¶ [0038] which states “The determination of whether to give the information, warning and/or automatic braking includes separating the area in which the vehicle may travel in the intersection when it turns into separate regions, namely, an approach region before the intersection, a waiting region inside the intersection and a no-waiting region inside the intersection, which are different areas in the intersection depending on whether the vehicle is turning right or turning left, where a separate algorithm for collision threat assessment is employed for each region to identify the collision threats. The algorithms identify the various remote vehicles that may be entering the intersection, that are in the intersection, that are turning at the intersection, etc., analyze the speed and location of those vehicles relative to the speed and location of the host vehicle, and identify the collision threat potential for the approach region, the waiting region and the no-waiting region. The algorithms can use any information that is available to identify necessary parameters, such as a map database, V2X communications, object detection sensors on the vehicle, cameras on the vehicle, etc., where the specific location of the intersection and the host vehicle may not need to be overly accurate.”  The controller taught would be capable of controlling the sensors taught and therefore the claim limitation is not of patentable distinction.)

Allowable Subject Matter
Claims 13 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 102(a)(2) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668